Title: From Thomas Jefferson to Thomas Mann Randolph, 22 February 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Monticello Feb. 22. 96.

The last post brought us your favor of the 17th. My nail machine with the hoop iron is safe arrived by Faris as also my wine by Billy. The roads were so bad that he was obliged to put out the rest of his load at Elisha Lake’s about 20. miles above Richmond. I shall get Colo. Bell to engage some waggon to bring them up. Robertson has fallowed about  100 acres. He has done the rich nole, and is now breaking up the Chapel ridge. He can spare me 8. barrels of corn. The peas he has not threshed out but supposes there will be 20. or 30. bushels.—He has delivered all your wheat, at Milton, being 420 bushels. My letters of the 7th. inst. from Philada. inform me flour was then 14. D. and universally admitted it would still rise. I begin to expect 14 or 15/ for our crop of the last year.—We have generally had pretty good weather. The last night there fell about 2½ I. of snow, which however will mostly go off to-day, and we may hope an early spring. The prospect of this will influence the price of corn. 15/ has hitherto been the common price, and 18/ has been given in a few instances. It is held up closely by those who have it for sale, and they are but few. The sending to Richmond Colo. C. Lewis’s and Mr. Harvie’s crops takes off about 500. barrels from our market.—Have you directed Robertson to take on himself a share of the Chapel ridge fence. He spoke to me the other day as having no idea that he was to do any more than his fence along the road, supposing we were to do the whole of the dividing fence. I have directed Page to do one half, the upper one, and told Robertson I thought he should do the lower half.—We are all well here. My warmest love to my dear Martha, kisses to Anne and an affectionate Adieu to yourself with wishes for your better health.
